OFFICE     OF THE ATTORNEY          GENERAL       OF TEXAS
                                    AUSTIN




                                    andHo. 17, uhiobyou quoteirr
                                    whatis nm &tiOl@ 7360 of the
                                    or the Pat IQlownas the mxa8
                             iona    relate    the reao&tirm
                                               alone   to
                        lmrber8, fan%the eralit    rar thm
yradouf~ly spent  by as&&ant     barbera.   In or%ac for arg
one to bar% obtd.ne% 'thebenefit    ot those asotionr,  it  -a8
noeassary for hit to mace applUsation              to the State Doud
of norbar      iZ%asdnors rritbla    eixty    %aya aftor t&3 grrosage Of
soiii   aot   in   1833.
                                                                ..
                                                                     782   -




      SeotioA      S'O?   sad     hot    readsc

      •~17   per~0~a.m ~,~ufiedtoreoare        l
o er fifio a toof rogi8trrticmi  as a ceglmtemtZ
ami&aAt      ?Ju%eP

      m(a)      mo   la   at    108.t ilktOA      and a half
              7aars       Qf e@%; ala

      g(b)      who 16 6f       goal    morul eberaetar   awl
                           babits~
                  teirlporato              aA%
                                                           .: -            783




          lt01ubo   has graduated     fPom a ioh      of
               barboring~ppswvedb7theBoaM;and
          “@ I VbQ ho pame% 8 satisirotbryexam-
               AAationcmted     by the Board to
               detetajnebi* fltAea0 to praatlae
                011a registered     aasietant   barber..

          saaflomXoa.1o,l1an1¶ la of aa%dAat~mlde
ice tbo kid Of          MtiOA  Whiti -et  be iilad dtb
the Board Par aA        t&On, an% the -I'    and mOtbOQ
of oonduatizgths OtXfU&StiOA, aad the condition   under
wbicb oertlfieatesahallbo gr+edI17tIieBoord~




                                                                   /-
                                                                   ,, -           .’
                                                                   4%;.
                                                                     c:      ‘.‘.2.Q
                                                                  co:.;:     : ST7EL

                                                           C~)
                                                             yi&
                                                                      . ..